The witness having testified that meal and beer was found at the stills, the witness can then testify that the meal and beer found at defendant's still was used in the manufacture of spirituous liquors, although witness testified that he had never seen any whisky manufactured. The scientific knowledge as to the manufacture of whisky is not necessarily acquired by seeing the whisky made.
Although the sheriff obtained information as to where the cap of the still was hidden from the defendant by a promise not to prosecute him for carrying a pistol, the statement, though involuntary, was admissible; *Page 447 
the truth of the statement having been corroborated by a finding of the still cap in the place pointed out by defendant. This is one of the exceptions to the rule as to the admissibility of admissions.
The facts warranted a submission of the case to the jury, and therefore the refusal of the affirmative charge was free from error.
There is no error in the record, and the judgment is affirmed.
Affirmed.